NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID EDMOND TRINE,                             No.    18-35712

                Petitioner-Appellant,           D.C. No. 3:18-cv-00020-AA

 v.
                                                MEMORANDUM*
JOSIAS SALAZAR,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Federal prisoner David Edmond Trine appeals pro se from the district

court’s denial of his 28 U.S.C. § 2241 habeas corpus petition challenging the

calculation of his sentence. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Trine claims that he is entitled to credit toward his federal sentence for time

served prior to the imposition of his federal sentence. Reviewing de novo, see

Schleining v. Thomas, 642 F.3d 1242, 1246 (9th Cir. 2011), we conclude that this

claim fails. The federal court imposed Trine’s sentence on January 22, 2014, to be

served concurrently with his previously imposed state sentences. The Bureau of

Prisons designated the state facility for service of the federal sentence under 18

U.S.C. § 3621(b) nunc pro tunc to that date. Therefore, Trine’s sentence

commenced on January 22, 2014, and it cannot be backdated prior to its

commencement. See 18 U.S.C. § 3585(a); Schleining, 642 F.3d at 1247-48.

Moreover, because the time that Trine seeks to credit to his federal sentence was

credited to his state sentences, he is not entitled to any additional credit for time

served. See 18 U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 337

(1992). Furthermore, contrary to Trine’s contentions, the Bureau of Prisons had no

cause to contact the federal sentencing court, see United States v. Peters, 470 F.3d
907, 909 (9th Cir. 2006), and there is no conflict between the written judgment and

the oral pronouncement of his federal sentence.

      AFFIRMED.




                                           2                                     18-35712